     Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 1 of 19




 1   WO                                                                                          SC

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Jeffrey Glenn Bucholtz,                          No. CV 21-01561-PHX-JAT (CDB)
10                           Movant,                   ORDER
11    vs.
12    David Shinn, et al.,
13                           Respondents.
14
15          Movant Jeffrey Glenn Bucholtz, who is confined in the Arizona State Prison
16   Complex-Eyman, has submitted a “Motion to Request a Court Appointed Attorney” (Doc.
17   1), which the Clerk of Court filed as a petition for writ of habeas corpus under 28 U.S.C.
18   § 2254, but which the Court construes as a Motion for Appointment of Counsel. In the
19   Motion, Movant seeks the appointment of counsel to prepare a federal habeas corpus
20   petition.
21          As an initial matter, to invoke the jurisdiction of the federal courts, a litigant must
22   satisfy the threshold requirement imposed by Article III of the Constitution by presenting
23   a live case or controversy. See e.g., Jackson v. California Dep’t of Mental Health, 399
24   F.3d 1069, 1071 (9th Cir. 2005) (citing Allen v. Wright, 468 U.S. 737, 750 (1984)). To
25   satisfy the case or controversy requirement for purposes of federal habeas corpus, a
26   prisoner must file a petition for habeas corpus relief in which he alleges facts to support
27   that he is “a person in custody pursuant to the judgment of a State court . . . in violation of
28   the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); see
     Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 2 of 19




 1   Calderon v. Ashmus, 523 U.S. 740 (1998) (state prisoners’ attempt to litigate affirmative
 2   statute of limitations defense before filing actual habeas corpus petition held not a
 3   justiciable controversy); United States v. Leon, 203 F.3d 162, 164 (2d Cir. 2000) (a federal
 4   court lacks jurisdiction to consider the timeliness of a § 2255 petition until a petition is
 5   actually filed). Further, a habeas corpus petition must: “(1) specify all the grounds for
 6   relief available to the petitioner; (2) state the facts supporting each ground; (3) state the
 7   relief requested; (4) be printed, typewritten or legibly handwritten; and (5) be signed under
 8   penalty of perjury by the petitioner . . . .” Rule 2(c), foll. 28 U.S.C. § 2254; see 28 U.S.C.
 9   § 2242 (a petition for a writ of habeas corpus “shall allege the facts concerning the
10   applicant’s commitment or detention, the name of the person who has custody over him
11   and by virtue of what claim or authority, if known . . . .”).
12          Movant has not filed a petition or either paid the $5.00 filing fee or filed an
13   Application to Proceed In Forma Pauperis (Habeas). Movant therefore fails to satisfy the
14   requirements to invoke the jurisdiction of this Court under 28 U.S.C. § 2254.
15   Consequently, the Court will dismiss this case without prejudice to Movant commencing a
16   new case by filing a Petition for Writ of Habeas Corpus, using the court-approved form,
17   and either paying the $5.00 filing fee or filing an Application to Proceed In Forma Pauperis
18   (Habeas).1 The Clerk of Court will send the court-approved forms to Movant.
19          With respect to the appointment of counsel, “[i]ndigent state prisoners applying for
20   habeas corpus relief are not entitled to appointed counsel unless the circumstances of a
21   particular case indicate that appointed counsel is necessary to prevent due process
22   violations.” Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). The Court has
23   discretion to appoint counsel when “the interests of justice so require.” 18 U.S.C.
24   § 3006A(a)(2)(B).     Movant has not alleged or shown any basis to appoint counsel.
25   Therefore, the Motion will be denied without prejudice to seeking appointment of counsel
26
27          1
               Under this Court’s local rule, a habeas corpus petitioner must use the court-
     approved form when he files a pro se petition under 28 U.S.C. § 2254, see LRCiv 3.5, and
28   he must either pay the $5.00 filing fee or submit an Application to Proceed In Forma
     Pauperis, see 28 U.S.C. § 1914.
                                                  -2-
     Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 3 of 19




 1   if he files a new case as discussed above.
 2   IT IS ORDERED:
 3          (1)    The Court construes Movant’s “Motion to Request a Court Appointed
 4   Attorney” (Doc. 1) as a Motion for Appointment of Counsel, and the Motion is denied.
 5          (2)    The Clerk of Court must enter a dismissal of this action without prejudice
 6   and close this case.
 7          (3)    The Clerk of Court must mail Movant a copy of the court-approved form for
 8   filing a Petition for Habeas Corpus Relief by a Person in State Custody Pursuant to 28
 9   U.S.C. § 2254 and a copy of the court-approved form for an Application for Leave to
10   Proceed in Forma Pauperis (Habeas).
11          Dated this 20th day of September, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -3-
      Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 4 of 19




                   Instructions for Filing a Petition Under 28 U.S.C. ' 2254
                  for a Writ of Habeas Corpus by a Person in State Custody
                in the United States District Court for the District of Arizona

1. Who May Use This Form. To use this form, you must be a person who is currently serving a
sentence under a judgment against you in a state court. You are asking for relief from the
conviction or the sentence on the grounds that your conviction or sentence violates the United
States Constitution or other federal law. You also may use this form to challenge a state judgment
that imposed a sentence to be served in the future, but you must fill in the name of the state where
the judgment was entered. If you want to challenge a federal conviction or sentence, you should
file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment. This form should not be used in death penalty cases. If you were sentenced to
death, you are entitled to the assistance of counsel and you should request the appointment of
counsel.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.5(a) provides that habeas corpus
petitions must be filed on the court-approved form. The form must be typed or neatly
handwritten. All questions must be answered clearly and concisely in the appropriate space on
the form. If needed, you may attach additional pages. The form, however, must be completely
filled in to the extent applicable. You do not need to cite law. If you want to file a brief or
arguments, you must attach a separate memorandum.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing Fee. The filing fee for this action is $5.00. If you are unable to pay the filing fee,
you may request permission to proceed in forma pauperis by completing and signing the
Application to Proceed In Forma Pauperis provided with the petition form. You must have an
official at the prison or jail complete the certificate at the bottom of the application form. If the
amount of money in your account exceeds $25.00, you must pay the $5.00 filing fee. LRCiv
3.5(b).

5. Original and Judge’s Copy. You must send an original plus one copy of your petition and of
any other document submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your petition in the division where you were convicted.
See LRCiv 5.1(b). If you are challenging a judgment of conviction entered in Maricopa, Pinal,
Yuma, La Paz, or Gila County, file your petition in the Phoenix Division. If you are challenging a
judgment of conviction entered in Apache, Navajo, Coconino, Mohave, or Yavapai County, file
your petition in the Prescott Division. If you are challenging a judgment of conviction entered in
Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file your petition in the Tucson Division.
See LRCiv 5.1(b) and 77.1(a).
Revised 3/15/16                                  1
      Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 5 of 19




       Mail the original and one copy of your petition with the $5.00 filing fee or the
application to proceed in forma pauperis to:

       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and respondents in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must provide the respondents with a copy of any document you
submit to the Court (except the initial petition and application to proceed in forma pauperis).
Each original document (except the initial petition and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the respondents and the address to which it was mailed. Fed. R. Civ. P.
5(a), (d). Any document received by the Court that does not include a certificate of service may
be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
        A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                            (month, day, year) to:
       Name:
       Address:
                      Attorney for Respondent(s)

       (Signature)

9. Amended Petition. If you need to change any of the information in the initial petition, you
must file an amended petition. The amended petition must be written on the court-approved
petition for writ of habeas corpus form. You may amend your pleading once without leave
(permission) of Court within 21 days after serving it or within 21 days after any respondent has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended petition. LRCiv 15.1. An
amended petition may not incorporate by reference any part of your prior petition. LRCiv
15.1(a)(2). Any grounds not included in the amended petition are considered dismissed.


10. Exhibits. If available, you should attach a copy of all state and federal court written
decisions regarding the conviction you are challenging. Do not submit any other exhibits with
the petition. Instead, you should paraphrase the relevant information in the petition. The
respondents are obligated to provide relevant portions of the record.

                                                 2
      Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 6 of 19




        Any exhibits you attach should be individually labeled (e.g. “Exhibit 1,” “Exhibit 2,” etc.)
and attached at the end of your petition. Exhibits should not be placed in the middle of your
petition.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

12. Warnings.

       a. Judgment Entered by a Single Court. You may challenge the judgment entered by
       only one court. Multiple counts which resulted in a judgment by the same court may be
       challenged in the same petition. If you wish to challenge judgments entered by more than
       one court, however, you must file separate petitions for each judgment.

       b. Grounds for Relief. You must raise all grounds for relief that relate to this conviction
       or sentence. Any grounds not raised in this petition will likely be barred from being raised
       in any subsequent federal action.

       c. Exhaustion. In order to proceed in federal court, you ordinarily must exhaust the
       remedies available to you in the state courts as to each claim on which you request action
       by the federal court. If you did not fairly present each of your grounds to the Arizona
       Court of Appeals, your petition may be dismissed. If you did not present one or more of
       your grounds to the Arizona Court of Appeals, explain why you did not.


                                          FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
petition being stricken or dismissed by the Court. All questions must be answered concisely in
the proper space on the form. If you need more space, you may attach additional pages. But the
form must be completely filled in to the extent applicable. If you attach additional pages, be sure
to identify which section of the petition is being continued and number all pages.




                                                 3
                    Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 7 of 19


___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)



                                   IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Petitioner)                                         )
                                                                  )
                            Petitioner,
                                                                      CASE NO. __________________________________
v.                                                                               (To be supplied by the Clerk)

__________________________________________ ,
(Name of the Director of the Department of
Corrections, Jailor or authorized person having custody                    PETITION UNDER 28 U.S.C. § 2254
of Petitioner),                                                           FOR A WRIT OF HABEAS CORPUS
                                                                          BY A PERSON IN STATE CUSTODY
                     Respondent,                                              (NON-DEATH PENALTY)
                     and
The Attorney General of the State of                          ,
                                                                  )
                            Additional Respondent.


                                                          PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:



     (b) Criminal docket or case number:

2. Date of judgment of conviction:

3. In this case, were you convicted on more than one count or crime?                   Yes G      No G

Revised 3/15/16                                                       1                                      530
               Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 8 of 19



4. Identify all counts and crimes for which you were convicted and sentenced in this case:




5. Length of sentence for each count or crime for which you were convicted in this case:




6. (a) What was your plea?
       Not guilty                                  G
       Guilty                                      G
       Nolo contendere (no contest)                G

   (b) If you entered a guilty plea to one count or charge, and a not guilty plea to another count or charge, give
   details:




   (c) If you went to trial, what kind of trial did you have? (Check one) Jury G Judge only G

7. Did you testify at the trial?          Yes G             No G

8. Did you file a direct appeal to the Arizona Court of Appeals from the judgment of conviction?
   Yes G      No G

   If yes, answer the following:

   (a) Date you filed:

   (b) Docket or case number:

   (c) Result:

   (d) Date of result:

   (e) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.


                                                                    2
               Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 9 of 19


9. Did you appeal to the Arizona Supreme Court? Yes G                        No G

   If yes, answer the following:

   (a) Date you filed:

   (b) Docket or case number:

   (c) Result:

   (d) Date of result:

   (e) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

10. Did you file a petition for certiorari in the United States Supreme Court?                 Yes G         No G

   If yes, answer the following:

   (a) Date you filed:

   (b) Docket or case number:

   (c) Result:

   (d) Date of result:

   (e) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

11. Other than the direct appeals listed above, have you filed any other petitions, applications or motions
concerning this judgment of conviction in any state court? Yes G      No G

   If yes, answer the following:




                                                                3
         Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 10 of 19


(a) First Petition.

   (1) Date you filed:

   (2) Name of court:

   (3) Nature of the proceeding (Rule 32, special action or habeas corpus):

   (4) Docket or case number:

   (5) Result:

   (6) Date of result:

   (7) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

(b) Second Petition.

   (1) Date you filed:

   (2) Name of court:

   (3) Nature of the proceeding (Rule 32, special action or habeas corpus):

   (4) Docket or case number:

   (5) Result:

   (6) Date of result:

   (7) Grounds raised:




   Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.




                                                           4
            Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 11 of 19


   (c) Third Petition.

      (1) Date you filed:

      (2) Name of court:

      (3) Nature of the proceeding (Rule 32, special action or habeas corpus):

      (4) Docket or case number:

      (5) Result:

      (6) Date of result:

      (7) Grounds raised:




      Attach, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

   (d) Did you appeal the action taken on your petition, application, or motion to the:
                            Arizona Court of Appeals:                     Arizona Supreme Court:

      (1) First petition:       Yes G             No G                               Yes G             No G

      (2) Second petition: Yes G                  No G                               Yes G             No G

      (3) Third petition        Yes G             No G                               Yes G             No G

   (e) If you did not appeal to the Arizona Court of Appeals, explain why you did not:




12. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
grounds. State the facts supporting each ground.

   CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
   state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
   forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

                                                              5
            Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 12 of 19


GROUND ONE:




  (a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) Did you present the issue raised in Ground One to the Arizona Court of Appeals? Yes G            No G

  (c) If yes, did you present the issue in a:
               Direct appeal          G
               First petition         G
               Second petition        G
               Third petition         G

  (d) If you did not present the issue in Ground One to the Arizona Court of Appeals, explain why:




  (e) Did you present the issue raised in Ground One to the Arizona Supreme Court? Yes G               No G

                                                     6
            Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 13 of 19


GROUND TWO:




  (a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) Did you present the issue raised in Ground Two to the Arizona Court of Appeals? Yes G            No G

  (c) If yes, did you present the issue in a:
               Direct appeal          G
               First petition         G
               Second petition        G
               Third petition         G

  (d) If you did not present the issue in Ground Two to the Arizona Court of Appeals, explain why:




  (e) Did you present the issue raised in Ground Two to the Arizona Supreme Court? Yes G               No G

                                                     7
            Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 14 of 19


GROUND THREE:




  (a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) Did you present the issue raised in Ground Three to the Arizona Court of Appeals? Yes G          No G

  (c) If yes, did you present the issue in a:
               Direct appeal          G
               First petition         G
               Second petition        G
               Third petition         G

  (d) If you did not present the issue in Ground Three to the Arizona Court of Appeals, explain why:




  (e) Did you present the issue raised in Ground Three to the Arizona Supreme Court? Yes G             No G

                                                     8
            Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 15 of 19


GROUND FOUR:




  (a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) Did you present the issue raised in Ground Four to the Arizona Court of Appeals? Yes G           No G

  (c) If yes, did you present the issue in a:
               Direct appeal          G
               First petition         G
               Second petition        G
               Third petition         G

  (d) If you did not present the issue in Ground Four to the Arizona Court of Appeals, explain why:




  (e) Did you present the issue raised in Ground Four to the Arizona Supreme Court? Yes G              No G

                                                     9
             Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 16 of 19


Please answer these additional questions about this petition:

13. Have you previously filed any type of petition, application or motion in a federal court regarding the
conviction that you challenge in this petition?  Yes G          No G

   If yes, give the date of filing, the name and location of the court, the docket or case number, the type of
proceeding, the issues raised, the date of the court’s decision, and the result for each petition, application, or
motion filed. Attach a copy of any court opinion or order, if available:




14. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or
federal, as to the judgment you are challenging? Yes G         No G

   If yes, give the date of filing, the name and location of the court, the docket or case number, the type of
proceeding, and the issues raised:




15. Do you have any future sentence to serve after you complete the sentence imposed by the judgment you are
challenging? Yes G           No G

   If yes, answer the following:

   (a) Name and location of the court that imposed the sentence to be served in the future:




   (b) Date that the other sentence was imposed:

   (c) Length of the other sentence:

   (d) Have you filed, or do you plan to file, any petition challenging the judgment or sentence to be served in
   the future?      Yes G          No G



                                                       10
             Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 17 of 19


16. TIMELINESS OF PETITION: If your judgment of conviction became final more than one year ago, you must
explain why the one-year statute of limitations in 28 U.S.C. ' 2244(d) does not bar your petition.*




   *Section 2244(d) provides in part that:
      (1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
      custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-
              (A) the date on which the judgment became final by the conclusion of direct review or the
              expiration of the time for seeking such review;
              (B) the date on which the impediment to filing an application created by State action in violation
              of the Constitution or laws of the United States is removed, if the applicant was prevented from
              filing by such State action;
              (C) the date on which the constitutional right asserted was initially recognized by the Supreme
              Court, if the right has been newly recognized by the Supreme Court and made retroactively
              applicable to cases on collateral review; or
              (D) the date on which the factual predicate of the claim or claims presented could have been
              discovered through the exercise of due diligence.
      (2) The time during which a properly filed application for State post-conviction or other collateral review
      with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

17. Petitioner asks that the Court grant the following relief:



or any other relief to which Petitioner may be entitled. (Money damages are not available in habeas corpus
cases.)


   I declare under penalty of perjury that the foregoing is true and correct and that this Petition for Writ of Habeas
Corpus was placed in the prison mailing system on                                                  (month, day, year).

__________________________________
Signature of Petitioner


___________________________________                    ______________________________
Signature of attorney, if any                                         Date

                                                         11
                   Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 18 of 19




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code



                                   IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF ARIZONA

_______________________________________ ,
                            Petitioner,
v.                                                             CASE NO. __________________________________

_______________________________________ ,
                                                                     APPLICATION TO PROCEED
                            Respondent(s).
                                                                        IN FORMA PAUPERIS
                                                                           BY A PRISONER
                                                                             (HABEAS)




     I,                                                   , declare, in support of my request to proceed in the
above entitled case without prepayment of fees under 28 U.S.C. § 1915, that I am unable to pay the fees for
these proceedings or to give security therefor and that I believe I am entitled to relief.

        In support of this application, I answer the following questions under penalty of perjury:

1.      Are you currently employed at the institution where you are confined?                  GYes     GNo
        If “Yes,” state the amount of your pay and where you work.



2.      Do you receive any other payments from the institution where you are confined?         GYes     GNo
        If “Yes,” state the source and amount of the payments.




Revised 3/15/16
                                                           1
              Case 2:21-cv-01561-JAT--CDB Document 5 Filed 09/21/21 Page 19 of 19




3.    Do you have any other sources of income, savings, or assets either inside or outside of the institution
      where you are confined?                                                          GYes           GNo
      If “Yes,” state the sources and amounts of the income, savings, or assets.




      I declare under penalty of perjury that the above information is true and correct.


     __________________________                             _________________________________________
           DATE                                                           SIGNATURE OF APPLICANT




                                CERTIFICATE OF CORRECTIONAL OFFICIAL
                             AS TO STATUS OF APPLICANT=S TRUST ACCOUNT

      I,                                              , certify that as of the date applicant signed this application:
                (Printed name of official)

      The applicant’s trust account balance at this institution is:   $                                                  .



DATE                  AUTHORIZED SIGNATURE                      TITLE/ID NUMBER                        INSTITUTION




                                                           2
